DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 recites “the calculated working individual power “ which lack antecedence basis. 
Examiner will examine/interpret  as “the working individual power “

Claim 7 recites “Equation 2“  which lack antecedence basis. 
Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murishima (WO2012043133).  Note: Examiner uses Murishima (WO2012043133) to make the rejection but refers to machine translation to clarify position. 


    PNG
    media_image1.png
    747
    917
    media_image1.png
    Greyscale

Fig. 1 of Murishima
As to claim 1, Murishima discloses a power supply system (Fig. 1 above) comprising: 
a plurality of power supply units (Fig. 1 battery units 54 [0013]), and; 
A control system (Fig. 1 elements 43, 36, 32, and 44) to which the power supply units are parallel connected (Fig. 1 5 battery units 54 connected in parallel to each PCS 36. [0019]), 
wherein each of the power supply units (Fig. 1 battery units 54) includes: 
a battery aggregation (based on [0038] of the specification, Examiner identifies “battery aggregation” as “plurality of batteries” plurality of batteries 56) including a plurality of secondary battery cells serial and parallel connected (Fig. 1 battery units 54 with serial and parallel cells 56 [0013]-[0014]); 
a unit controller (Fig.1, sub-controller 38) that acquires battery information about electric power (State data comprising current and voltage of units 54 [0015]) and that outputs the battery information to the control system (sub-controller 38 transmits state data of each storage battery unit 54 to master controller 32/ “initial state acquisition unit” [0021]-[0023]); and 
a switch (Fig. 1 switch 40) that switches connection and disconnection between the power supply unit and the control system (Each switch 40 , connects or opens a connection or opening between PCS 36 and each storage battery pack row [0017]), 
wherein the control system (Fig. 1 elements 43, 36, 32, and 44) includes: 
a power conditioner (Fig. 1 plurality of PCS 36 and management unit 34 are identified as “power conditioner” because it receives and executes power commands and transmits power to battery units 54 [0020], [0031]) that is parallel connected to the plurality of power supply units (Fig. 1) and is connected to an external power system (Fig. 1 external source/load 20 [0020]), and receives electric power from the power system and charges the plurality of power supply units with the received electric power, and receives electric power from the plurality of power supply units and discharges the received electric power to the power system ([0018] PCS 36 is a bidirectional converter and performs power conversions between power source of the external 20 and the storage battery assembly 50); 
a master controller ( Fig 1 Hub,44 with master controller 32 comprising “initial state acquisition unit” and “allocation processing unit” [0021]) that collects the battery information output from the unit controller of each of the power supply units (sub-controller 38 transmits state data of each storage battery unit 54 to master controller 32/ “initial state acquisition unit” [0021]-[0023]); and 
a system controller (allocations processing unit of master controller 32 [0029]) that communicates to the power conditioner, electric power required (charge /discharge power values) to the power supply system as a power command (The allocation processing unit transmits the total charge / discharge command to the power converter management unit 34 as the individual charge /discharge power values [0029]-[0031]), and 
wherein, in a case where the power conditioner (Fig. 1 plurality of PCS 36 with management unit 34) determines, according to the power command from the system controller, a working total power POBall (cumulative power executed by all PCS 8 identified as “working total power POBall”), which is a summation of electric power at which each of the power supply units is charged and discharged (allocation processing unit transmits the total charge/discharge command to each PCS 36 as individual power commands ([0031]). For Example, Allocation processing unit allocates a total 240 kW to each PCS by issuing commands as follows:  “No. 1 power converter 36 is charged at 34kW... ... The power converter 36 of No. 8 is charged at 26 kW" etc… ([0031]). Since the Power converter management unit 34/PCS 36 is controlled according to the charge / discharge command ([0020] [0031] [0032]), the cumulative power executed by all PCS 36 is response to the charge / discharge command is identified as “working total power POBall”),
 the power conditioner (Fig. 1 plurality of PCS 36, management unit 34) determines possible total power to be in a range that possible individual power of each of the power supply units is not exceeded (power (kW) equivalent to target SOC–initial SOC for each battery unit 52 identified as “possible individual power”.  
the possible total power being determined from the possible individual power, of each of the power supply units (power (kW) that is equivalent to target SOC–initial SOC of each battery unit 52 is “individual power”. ([0030] and Fig. 2), determined based on the battery information detected by each of the unit controllers, collected by the master controller from each of the unit controllers (Based on data collected from sub-controller 34, initial state acquisition unit (e.g master controller) determines initial SOC for each group 52 ([0023]).  
the power conditioner (Power converter management unit 34, 8 PCS 36) causes charging and discharging of each of the power supply units within the calculated working individual power (interpreted as “working individual power”. Since the Power converter management unit 34/PCS 36 is controlled according to the charge / discharge command ([0020] [0031] [0032]), the power executed by each individual PCS 36 in response to the command is identified as “working individual power”).
Murishima does not disclose/teach battery information about electric power acquired from the unit controller is electric power at which the battery aggregation is chargeable and dischargeable.

As to claim 2, Murishima teaches the power supply system according to claim 1, wherein the master controller detects a power deviation between the power supply units and sends out the power deviation to the power conditioner (based on [0050] of the specification, Examiner interprets power deviation as “a variation in a possible individual power (SOP)”  or a variation in a charge/discharge power threshold. Allocation processing unit determines individual charge/discharge commands that satisfies the target SOC (e.g “possible individual power”) and transmits commands to unit 34. Power in individual charge/discharge commands vary ([0030]-[0031] and Fig. 2 3rd row). 
As to claim 3, Murishima teaches the power supply system according to claim 2, wherein the master controller detects the power deviation between the power supply units at a predetermined cycle or at a time when a change in electric power is detected (allocations processing unit transmits differing power commands to unit 34 ([0030]-[0031]) which are based on differing initial SOC among battery units ([0024]) caused by differing usage history (detected change in electric power), and constantly suppresses the working individual power equal to or smaller than individual maximum charging and discharging power, based on the detected power deviation (Master controller 32/ Allocation processing unit transmits individual charge/discharge commands to unit 34 that satisfies the target SOC of 80% (e.g. smaller than individual maximum charging and discharging power). Unit 34/PCS 36 executes command ([0020] [0031] [0032]). 
it would be obvious to one of ordinary skill in the art for the actual charge/discharge power executed by PCS36 to be equal to the possible individual power (power command for each PCS 36) in order to extend the service life by staying within target limits ([0026]) while attaining the maximum performance from the battery. As such the executed power (working individual power) will equal the power values provided in the charge/discharge command (possible individual power). Therefore Unit 34/PCS 36 suppresses the working individual power equal to or smaller than individual maximum charging and discharging power.

As to claim 4, Murishima teaches the power supply system according to claim 1.
wherein each of the unit controllers determines the possible individual power, based on the battery information of the battery aggregation connected to each of the unit controllers. 
However, It would have been obvious to a person of ordinary skill in the art to modify the unit controllers of Murishima to determine the possible individual power, based on the battery information of the battery aggregation connected to each of the unit controllers, in order to reduce a processing step in the master 
As to claim 5, Murishima teaches the power supply system according to claim 1, wherein the master controller determines the working individual power, based on the possible individual power (…transmitted individual charge/discharge commands to unit 34 that satisfies the target SOC ([0031] e.g “possible individual power”). 
Murishima does not teach that master controller determining the working individual power (power executed by PCS36), based on the possible individual power
However, it would be obvious to one of ordinary skill in the art for the actual charge/discharge power executed by PCS36 to be equal to the possible individual power (power command for each PCS 36) in order to extend the service life by staying within target limits ([0026]) while attaining the maximum performance from the battery. As such the executed power (working individual power) will equal the power values provided in the charge/discharge command (possible individual power). Therefore the master controller determines actual charge/discharge power (“working individual power)
Murishima does not disclose/teach possible individual power sent out from each of the unit controllers connected to the master controller. 
However, it would have been obvious to a person of ordinary skill in the art to modify each unit controllers connected to the master controller of Murishima to 
As to claim 6, Murishima teaches the power supply system according to claim 1, wherein the master controller calculates power deviation ratio DOBn of each of the power supply units (Allocation processing unit determines individual charge/discharge commands that satisfies the target SOC (e.g “possible individual power”) and transmits commands to unit 34. Power in individual charge/discharge commands vary ([0030]-[0031] and Fig. 2 3rd row), assuming that a ratio for power supply unit #m, which is one of power supply units #1 to #n and with which (n-th working individual power POBn)/(n-th possible individual power SOPn) is largest, is 1, where 1≤m≤n. Examiner interprets “n-th working individual power POBn)/(n-th possible individual power SOPn) is largest, is 1” as “the actual executed charge/discharge power is equal to the possible power it can be charged/discharged”. Since Allocation processing unit transmits individual charge/discharge commands to unit 34/PCS36 that satisfies the target SOC ([0030]-[0031] e.g “possible individual power”) and Unit 34/PCS 36 executes command from the master controller, ([0020][0031][0032]), then it would be obvious to one of ordinary skill in the art for the actual charge/discharge power to be equal to the possible power in order to extend the service life by staying within target limits ([0026]) while attaining the maximum performance from the battery.
As to claim 7, Murishima teaches the power supply system according to claim 6, wherein the master controller determines the possible total power by a following equation: possible total power=SOPm x (working total power)/(m-th working individual power POBm) (Interpreted as total possible power is equal to the total working power when the individual possible power is equal to the individual working power.
It would be obvious to one of ordinary skill in the art for the actual charge/discharge power (power executed by PCS36) to be equal to the possible power (individual charge/discharge commands that satisfies the target SOC) in order to extend the service life by staying within target limits ([0026]) while attaining the maximum performance. As such, power command from master controller 32 satisfying the target SOC (total possible power) will be equivalent to the total actual charge/discharge power (total working power) and therefore determined by master controller.

where DOBn in above Equation 2 represents a power deviation ratio, wherein power deviation ratio DOBn of each of the power supply units is calculated (Power in individual charge/discharge commands vary ([0030]-[0031] and Fig. 2 3rd row), assuming that the ratio for power supply unit #m with which above POBn/SOPn is largest is 1 (POBn/SOPn is 1 is interpreted as actual power charged/discharged is equivalent to possible power), and n for the power supply unit with which the POBn/SOPn is largest is substituted by m (it would be obvious to one of ordinary skill in the art for the actual charge/discharge power of any one of battery units 52 (e.g. “m”)  to be equal to the possible power in order to extend the service life by staying within target limits ([0026]) while attaining the maximum 
As to claim 10, Murishima discloses a control system (Fig. 1  elements 43,36,32, and 44) for a power supply system (Fig. 1 above) in which a plurality of power supply units, are parallel connected (Fig. 1 5 battery units 54 connected in parallel to each PCS 36. [0019]), and in which charging and discharging of each of the power supply units is controlled Since the Power converter management unit 34/PCS 36 is controlled according to the charge / discharge command ([0020][0031][0032]), the control system comprising:
 a power conditioner (Power converter management unit 34, 8 PCS 36) that is parallel connected to the plurality of power supply units (Fig. 1 above) and is connected to an external power system (Fig. 1 external source/load 20 [0020]), and receives electric power from the power system and charges the plurality of power supply units with the received electric power, and receives electric power from the plurality of power supply units and discharges the received electric power to the power system ([0018] PCS 36 is a bidirectional converter and performs power conversions between power source of the external 20 and the storage battery assembly 50);
 a master controller ( Fig 1 Hub,44 with master controller 32 comprising “initial state acquisition unit” and “allocation processing unit” [0021]) that collects battery information having been output from each of the power supply units (sub-controller 38 transmits state data of each storage battery unit 54 to master controller 32/ “initial state acquisition unit” [0021]-[0023]); and 
a system controller (allocations processing unit of master controller 32 [0029])  that communicates to the power conditioner, electric power required (charge /discharge power values) to the power supply system as a power command (The allocation processing unit transmits the total charge / discharge command to the power converter management unit 34 as the individual charge /discharge power values [0029]-[0031]), 
wherein the power conditioner causes charging and discharging of each of the power supply units within working individual power, based on possible total power at which all the power supply units are chargeable and dischargeable (Allocation processing unit transmits individual charge/discharge commands to unit 34 that satisfies the target SOC ([0030]-[0031] e.g “possible individual power”. Since the Power converter management unit 34/PCS 36 is controlled according to the charge / discharge command ([0020] [0031] [0032]), the power executed by each individual PCS 36 in response to the command is identified as “working individual power”. As such, since unit 34 receives individual charge/discharge commands, unit 34 determines the cumulative possible power/possible total power), 
the possible total power being determined from a possible individual power, of each of the power supply units (Allocation processing unit transmits individual charge/discharge commands to unit 34 that satisfies the target SOC-initial SOC ([0030]-[0031] e.g “possible individual power”. As such, since unit 34 receives individual charge/discharge commands, unit 34 determines the cumulative possible power/possible total power), determined based on the battery information detected on each of the power supply units (Based on data collected from sub-controller 34, initial state acquisition unit (e.g master controller) determines initial SOC for each group 52 ([0023]), and 
Murishima discloses a working individual power (actual Power executed by PCS36) and a power deviation (transmits charge/discharge commands with varying power values to unit 34 ([0030]-[0031] and Fig. 2 3rd row).  
Murishima does not disclose/teach the working individual power being determined based on a power deviation indicating a difference of charging and discharging power between the power supply units.
 However, since Allocation processing unit transmits charge/discharge commands with varying power values to unit 34 ([0030]-[0031] and Fig. 2 3rd row) and Unit 34/PCS 36 executes commands from the master controller with varying power values, ([0020][0031][0032]), then it would be obvious to one of ordinary skill in the art for the actual executed charge/discharge power of each battery unit 52 (working individual power) to be equal varying charge/discharge commands in order to extend the service life by staying within target limits ([0026]) while attaining the maximum performance from the battery. As such working individual power being determined based on a power deviation.
As to claim 11, Murishima discloses a power control method in a power supply system (Fig. 1 above) including a plurality of power supply units (Fig. 1 5 battery units 54 connected in parallel to each PCS 36. [0019]), and a control system (Fig. 1 elements 43, 36, 32, and 44) to which the plurality of power supply units are parallel connected (Fig. 1 above), the power control method comprising: 
receiving, by the control system, electric power required to the power supply system as a power command (The allocation processing unit transmits the total charge / discharge command to the power converter management unit 34 as the individual charge /discharge power values [0029]-[0031]); 
acquiring battery information about electric power of a battery aggregation included in each of the power supply units (State data comprising current and voltage of units 54 [0015]), and 
outputting the acquired battery information to the control system (sub-controller 38 transmits state data of each storage battery unit 54 to master controller 32/ “initial state acquisition unit” [0021]-[0023]),
 the battery aggregation including a plurality of secondary battery cells serial or parallel connected (Fig. 1 battery units 54 with serial and parallel cells 56 [0013]-[0014]); 
 determining, based on the battery information of the power supply units: possible individual power indicating electric power at which each of the power supply units is chargeable and dischargeable ((Based on data collected from sub-controller 34, initial state acquisition unit (e.g master controller) determines initial SOC for each group 52 ([0023]).  Power (kW) equivalent to target SOC–initial SOC for each battery unit 52 identified as “possible individual power” ([0030]-[0031]); 
possible total power indicating electric power at which all the power supply units are chargeable and dischargeable (Allocation processing unit transmits individual charge/discharge commands to unit 34 that satisfies the target SOC ([0030]-[0031] e.g “possible individual power”). As such, since unit 34 receives individual charge/discharge commands, unit 34 determines the cumulative possible power/possible total power); and 
a power deviation indicating a difference of a charging and discharging power between the power supply units (Allocation processing unit determines individual charge/discharge commands that satisfies the target SOC (e.g “possible individual power”) and transmits commands to unit 34. Power individual charge/discharge commands vary ([0030]-[0031] and Fig. 2 3rd row), and 

determining, based on the determined possible individual power, the determined possible total power, the determined power deviation, and the power command (Allocation processing unit determines individual charge/discharge commands that satisfies the target SOC (e.g “possible individual power”) and transmits commands to unit 34. As such unit 34 determines the cumulative possible power/possible total power. Power individual charge/discharge commands vary. i.e power deviation ([0030]-[0031] and Fig. 2 3rd row),the working individual power being electric power at which each power supply unit is charged and discharged (the power executed by each individual PCS 36 in response to the command from the Allocation processing unit is identified as “working individual power”.
Murishima does not disclose/teach working individual power in a range that the working individual power does not exceed the possible individual power of each of the power supply units.
However Since the power executed by each individual PCS 36 in response to the charge / discharge command ([0020] [0031] [0032]), is identified as “working individual power”. It would be obvious to one of ordinary skill in the art for the actual charge/discharge power executed by each individual PCS 36 to be equal to the possible individual power in order to extend the service life by staying within target limits ([0026]) while attaining the maximum performance from the battery.
Murishima does not disclose/teach acquired battery information about electric power is at which a battery aggregation included in each of the power supply units is chargeable and dischargeable.
However, it would have been obvious to a person of ordinary skill in the art to modify the battery information acquired from the unit controller of Murishima to include electric power at which the battery aggregation is chargeable and dischargeable, in order to reduce a processing step in the master controller by allowing the sub controllers to determine chargeable and dischargeable power.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murishima (WO2012043133) in view of Sato (US20120262122). Note: Examiner uses Murishima (WO2012043133) to make the rejection but refers to machine translation to clarify position. 
As to claim 8, Murishima teaches the power supply system according to claim 1.
 wherein the power conditioner turns off the switch of the power supply unit that is one of the power supply units and whose possible individual power has become 0 (interpreted as “the power conditioner turns off the switch of one of the power supply units whose possible individual power has become 0”. Examiner interprets “whose possible individual power has become 0” as a power supply unit that is fully charged or fully discharged.
Sato teaches wherein the a microcontroller turns off the switch of the power supply unit that is one of the power supply units and whose possible individual power has become 0 ([0013] The microcontroller turns off the charging FET when the battery voltage indicates the battery is at full charge voltage, or the microcontroller turns off the discharging FET when the battery voltage reaches full discharging voltage.
It would have been obvious to a person of ordinary skill in the art to modify the power conditioner of Murishima to turn off the switch of the power supply unit that is one of the power supply units and whose possible individual power has become 0, as taught by Sato in order to preserve the service life of the battery.
As to claim 9, Murishima teaches the power supply system according to claim 1.
Murishima does not teach each of the switches includes a charge switch and a discharge switch, the power conditioner turns off the charge switch of the power supply unit that is one of the power supply units and whose chargeable individual power has become 0 (interpreted as “the power conditioner turns off the switch of one of the power supply units whose chargeable individual power has become and the power conditioner turns off the discharge switch of the power supply unit that is one of the power supply units and whose dischargeable individual power has become 0 (interpreted as “the power conditioner turns off the switch of one of the power supply units whose dischargeable individual power has become 0. Examiner interprets “whose dischargeable individual power has become 0” as a power supply unit that is fully discharged).
Sato teaches each of the switches includes a charge switch and a discharge switch (discharging and charging FET [0013), the power conditioner turns off the charge switch of the power supply unit that is one of the power supply units and whose chargeable individual power has become 0 ([0013]), and the power conditioner turns off the discharge switch of the power supply unit that is one of the power supply units and whose dischargeable individual power has become 0 ([0013] The microcontroller turns off the charging FET when the battery voltage indicates the battery is at full charge voltage, or the microcontroller turns off the discharging FET when the battery voltage reaches full discharging voltage).
It would have been obvious to a person of ordinary skill in the art to modify the power supply system of Murishima to include each of the switches includes a charge switch and a discharge switch, the power conditioner turns off the charge switch of the power supply unit that is one of the power supply units and whose chargeable individual power has become 0, and the power conditioner turns off the discharge switch of the power supply unit that is one of the power supply 

Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emori et al (US 20040138785) is cited for charging all storage devices with the power required from the storage device requiring the minimum.
Fujita (US 20180145378) is cited for having switching device for maximizing the allowable charge/discharge power. 
Bryngelsson et al (US 20160181838) is cited for charging all storage devices with the power required from the storage device requiring the minimum. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859